F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               OCT 28 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 CHESTER C. LYONS,

          Plaintiff-Appellant,

               v.                                           No. 97-7031
                                                      (D.C. No. CV-95-190-B)
 JAMES SAFFLES; LARRY FIELDS,                               (E.D. Okla.)
 Director of Department of Corrections;
 RON WARD, Warden of O.S.P.;
 DELORES RAMSEY, also known as
 Delose Ramsy, Deputy Director of
 D.O.C.; MICHAEL CODY, also
 known as Michell Cody, Warden,
 Warden of Lexington Correctional
 Center; ERICKA DUNN, Unit
 Manager of Lexington Correctional
 Center; ED MADDEN, Case Manager
 L.C.C.; BOBBY BOONE, Warden,
 Mack Alford Correctional Center; JIM
 WALLACE, Unit Manager at MACC;
 RON CHAMPION, Warden at Dick
 Connors Correctional Center (DCCC);
 TIM POZVIC, Unit Manager at
 DCCC; ANITA VOOTEN, Case
 Manager at DCCC,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT *


      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
                                                                              (continued...)
Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Plaintiff Chester Lyons, an inmate proceeding pro se, brought this 42

U.S.C. § 1983 action, alleging constitutional violations during his incarceration.

The district court dismissed the action as frivolous under 28 U.S.C. §

1915(e)(2)(B)(i). On appeal, Lyons contends prison officials violated his due

process and Eighth Amendment rights by reclassifying him at a different security

level and transferring him to a different correctional facility, and that his

reclassification resulted in ex post facto punishment.

      As a general rule, a prisoner has no legally protected property or liberty

interest in a particular security classification or the location of confinement. See

Sandin v. Conner, 515 U.S. 472 (1995). Due process rights of prisoners are

subject to reasonable limitations or restrictions in light of legitimate security



      *
          (...continued)
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

                                           -2-
concerns. Penrod v. Zavaras, 94 F.3d 1399, 1406 (10th Cir. 1996).

      "Under § 1915(d), a district court may dismiss an in forma pauperis action

as frivolous if the 'claim [is] based on an indisputably meritless legal theory' or if

it is founded on 'clearly baseless' factual contentions." Schlicher v. Thomas, 111
F.3d 777, 779 (10th Cir. 1997) (quoting Neitzke v. Williams, 490 U.S. 319, 327

(1989)). We review the district court's § 1915(d) order of dismissal for abuse of

discretion, Denton v. Hernandez, 504 U.S. 25, 33 (1992), and affirm for

substantially the same reasons set forth in its order dated January 7, 1996.

      AFFIRMED. This appeal is frivolous or fails to state a claim under 28

U.S.C. § 1915(e)(2)(B)(i) or (ii) for purposes of counting "prior occasions" under

28 U.S.C. § 1915(g). The mandate shall issue forthwith.

                                                Entered for the Court

                                                Mary Beck Briscoe
                                                Circuit Judge




                                          -3-